Evans, Judge,
concurring specially. 1. Bank of Dade, one of the defendants, moved to dismiss the appeal because while the case was docketed on November 13, 1972, appellant’s enumeration of errors and brief were filed not earlier than December 11, 1972, which was more than 20 days after this appeal was docketed, and was a failure by appellant to comply with Rule 14 (a) of the Court of Appeals.
But, effective March 2, 1972, the Court of Appeals amended said Rule 14 (a) and in effect eliminated any time limit for filing enumerations of error. Failure to file within 20 days is very lightly dealt with in this language in our amended rules, to wit: "Failure to file the enumeration of errors within the time specified in these rules shall be subject to contempt. ” (Emphasis supplied.)
I have been on this court for three and one-half years and thus far no one has been held in contempt during my tenure. But, should the Court of Appeals make up an order directing the filing of the enumerations of error, the subsequent failure to comply therewith renders the case subject to dismissal. Therefore, until that order is made and not complied with, appellants seem to have little or nothing to worry about.
This is not in accord with my feelings about such matters. I believe there ought to be a definite and fixed *736time-table and schedule, and except for providential cause, dire results should attend the failure to comply with same.
I do not favor penalizing the vigilant and diligent attorney by allowing his tardy brethren to compete with him in the practice of law on equal terms. There is a rule in equity which applies with equal force to the entire practice of law, as follows, to wit: "Equity aids the vigilant and not the slothful.” See Raines v. Clay, 161 Ga. 574, 578 (131 SE 499).
Our present-day tendency to liberalize the rules and to ignore time requirements is the very opposite of the above equitable rule and simply means that, "equity aids the slothful, and completely disregards the vigilant.”
2. As to the second division of the opinion, I concur in the judgment only.